Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
No obstante concurrir con el resultado a que se llega en la Opinión y Sentencia que el Tribunal emite en el día de hoy en el presente caso, nos preocupa sobremanera la misma. Somos del criterio que la Opinión mayoritaria emi-tida es un vivo ejemplo de una práctica en que el Tribunal no debe nunca incurrir, esto es, el de prejuzgar una contro-versia que no está ante nuestra consideración, de paso in-tentando ejercer influencia sobre los tribunales inferiores que van a pasar juicio, en primer término, sobre la misma.
I
No hay duda de que el término de treinta (30) días —es-tablecido el mismo por el Reglamento de Procedimientos *427Adjudicativos promulgado por la Administración de Regla-mentos y Permisos (en adelante A.R.Pe.) al amparo de las disposiciones de su ley habilitadora y de la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico— dentro del cual la parte adversa-mente afectada por una decisión de A.R.Pe. tiene que radicar una moción de reconsideración es uno de carácter jurisdiccional. Igualmente resulta incuestionable que la Asociación de Residentes de Parque Montebello radicó, fuera de dicho término jurisdiccional, su moción de inter-vención y/o de reconsideración.
Como surge de la Opinión mayoritaria, AR.Pe. denegó la referida moción de intervención y/o reconsideración por el fundamento específico de que la Asociación tuvo la opor-tunidad de comparecer ante ellos antes de que transcurrie-ran los mencionados treinta (30) días. Dicha determinación administrativa está basada exclusivamente en los térmi-nos de una carta firmada por el presidente de dicha Aso-ciación; carta dirigida al presidente de la Corporación dueña del proyecto en cuestión.
De una lectura de dicha carta surge claramente que la Asociación citó a, y celebró, una reunión extraordinaria —en "... relación a la construcción de las viviendas que [la dueña del proyecto] piensan realizar próximamente en la urbanización” {Exhibit 9)— mucho antes de que el referido término jurisdiccional de treinta (30) días expirara y con anterioridad al día en que, finalmente, la Asociación radicó ante A.R.Pe. su escrito de intervención y/o reconsideración.
Ahora bien, de dicha carta no surge con claridad el he-cho de que la referida Asociación realmente tuviera cono-cimiento del procedimiento administrativo que se estaba llevando ante A.R.Pe., como tampoco del hecho de que A.R.Pe. hubiera emitido una resolución en el mismo. Es por ello que concurrimos con la Mayoría en el resultado a que ésta llega en el caso. Esto es, que teniendo la Asocia-ción un genuino interés en el asunto y pudiendo dicho in-*428terés ser afectado adversamente por la decisión adminis-trativa que, al respecto, tomara A.R.Pe., resulta procedente —por imperativo del debido proceso de ley— darle el derecho a la Asociación a intervenir y ser oída, previa notificación al efecto, en dicho procedimiento en de-fensa de sus intereses.
r — i HH
Como hemos visto, la controversia ante nos se limita a lo arriba expuesto. El Tribunal, sin embargo, va mucho más lejos. Mediante el lenguaje utilizado en la Opinión y Sentencia emitida, este Foro “resuelve”, por adelantado, la controversia principal entre las partes, esto es, de si pro-cede, o no, otorgársele permiso a la compañía dueña del proyecto para construir casas adicionales en terrenos des-tinados originalmente a “áreas verdes” en la urbanización en controversia; controversia que todavía no está ante la consideración de este Tribunal.
Realmente no hay que ser muy perspicaz para poder percatarse uno de la postura desde ahora asumida por el Tribunal, favorecedora la misma de la posición sostenida por la Asociación a los efectos de que no se deben utilizar las áreas verdes existentes para la construcción de casas adicionales en la referida urbanización. Basta con leer fra-ses de la Opinión mayoritaria, pág. 414, tales como que “[e]xiste un apetito voraz de explotar y agotar las reservas de áreas verdes en las zonas urbanas” y a los efectos de que el “progreso, la planificación y la necesidad de desarrollar áreas urbanas no es carta blanca para violar derechos pre-viamente adquiridos por ciudadanos que, aun sin contar con la técnica y afluencia económica de las corporaciones constructoras, poseen un legítimo interés en mantener in-cólumes áreas verdes de recreación y disfrute comunitario”. Id.
*429Expresa el refrán popular que “al buen entendedor, con pocas palabras basta”. Por medio de éstas, y otras, expre-siones el Tribunal envía un claro mensaje, o pretende in-fluenciar, a los jueces de los tribunales inferiores que ten-drán que decidir a quién le asiste la razón. Ello es una práctica, repetimos, en que este Tribunal nunca debe incurrir. Cabe preguntarse: ¿qué diferencia existe entre esta práctica y la emisión de una opinión consultiva?